COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                                 §

  JOSEPH VALENTINO JOINER,                       §               No. 08-18-00118-CR

                        Appellant,               §                 Appeal from the

  v.                                             §               346th District Court

  THE STATE OF TEXAS,                            §             of El Paso County, Texas

                        State.                   §               (TC# 20150D02895)

                                                 §

                                           ORDER

       The Court on its own motion ORDERS the Official Court Reporter for the 346th District

Court of El Paso County, Texas, to electronically submit a supplemental reporter’s record

containing State’s Exhibit No. 1 (911 Call) and State’s Exhibit No. 8 (DVD Recording of

Defendant’s Statement). The supplemental reporter’s record is due with this Court on or before

September 23, 2019.

       IT IS SO ORDERED THIS 9TH DAY OF SEPTEMBER, 2019.

                                                     PER CURIAM

Before Palafox, J., Barajas, J. (Senior Judge), and Larsen, J. (Senior Judge)
Barajas, J. (Senior Judge) and Larsen J. (Senior Judge), sitting by assignment